      Case 1:17-cv-00148-SPB Document 129-2 Filed 07/22/20 Page 1 of 3




                       THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

NANCY E. LEWEN,                                :
                                               : Civil Action No. 1:17-cv-148-SPB
                        Plaintiff,             :
                                               :
             v.                                :
                                               : Magistrate Judge
BARBARA RAYMOND,                               : Susan Paradise Baxter
                                               :
                        Defendant.             :
                                               :
                                               :
                                               :
                                               :
                                               :
                                               :


                    PLAINTIFF’S APPENDIX- LIST OF EXHIBITS

1.    Zalewsky-Lewen email                              Previously filed on June 25, 2020

2.    Lewen-Bushinski-Blasic email                      Previously filed on June 25, 2020

3.    Exhibit 14 from UC hearing                        Previously filed on June 25, 2020

4.    Barry Blasic Facebook posts                       Previously filed on June 25, 2020

5.    Supplement to Defendant’s Exhibit 9               Previously filed on June 25, 2020

6.    Hegira email Blasic-Girlfriend-Lewen              Previously filed on June 25, 2020

7.    CFR Title 42 Chapter IV Part 483 Subpart B - Requirements for Long Term Care Facilities

8.    Pennsylvania Criminal Code, Chapter 18 Section 3101

9.    News stories from Illinois, Georgia and New York re: enforcement of 42 CFR 483.12

10.   Mrs. A Treatment Flow Sheet

11.   Skinner-Hamm-Wilcox-Raymond email. Lewen witness statement
      Case 1:17-cv-00148-SPB Document 129-2 Filed 07/22/20 Page 2 of 3




12.   Interrogatories to Defendant

13.   Department of Health Investigation Results 11/6/2015

14.   Notice of pre-disciplinary conference 11/20/2015

15.   Department of Health Investigation Results 12/4/2015

16.   Manual 505.3 State Employee Assistance Program

17.   Manual 505.6 An Agency Guide to Workplace Violence Prevention and Response

18.   Management Directive 505.22 State Employee Assistance Program

19.   Management Directive 505.7 Personnel Rules

20.   Management Directive 205.33 Workplace Violence

21.   DMVA Workplace Violence and Workplace Bullying Prevention Policy

22.   Management Directive 205.34 Comm. of PA IT Acceptable Use Policy

23.   DMVA Standards of Conduct and Work Rules

24.   Bushinski-Lewen-Smith-emails and Preston letter re: metal detector for Plaintiff’s hearing

25.   Ray Hamm witness statement

26.   Frederick Karash Civil Service Appeal

27.   Epidemiology of PTSD. Statistics from VA website

28.   Letter from April 15, 2016 stating no stenographic recording from PDC’s.

29.   Letter from March 29, 2016 declining Plaintiff’s offer of settlement

30.   Lewen-Bushinski email about Mr. W.’s obituary, July, 16 2016.

31.   Governor’s Executive Budget page E33-7

32.   OBRA ’87 Summary

33.   Lewen-Kennedy email about Mr. W. July 17, 2019
        Case 1:17-cv-00148-SPB Document 129-2 Filed 07/22/20 Page 3 of 3




34.     Lewen vs Raymond PAWD Civil Action No. 1:17-cv-148 Hyperlink to Playlist publicly
available for viewing on Youtube. Plaintiff is unable to download YouTube videos to disk or flash
drive to file with the Court due to copyright restrictions.




Respectfully Submitted this 22nd day of July, 2020.




/s/ Nancy E. Lewen, Plaintiff, pro se
1837 State Hwy 285 Apt #2
Linesville, PA 16424
